Citation Nr: 0612757	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a cardiac disorder, 
to include coronary artery disease and a mitral valve 
replacement.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
February 1972, including approximately eleven months in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  No currently shown chronic obstructive pulmonary disease 
(COPD) is attributable to the appellant's active military 
service.

2.  No currently shown cardiac disorder, including coronary 
artery disease and a mitral valve replacement, is 
attributable to the appellant's active military service.

3.  No currently shown hypertension is attributable to the 
appellant's active military service.


CONCLUSION OF LAW

Service connection for COPD, for any cardiac disorder and for 
hypertension is not warranted; none of these conditions was 
incurred in or aggravated by the appellant's active military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in September 2002.  That document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In that letter, in the Statement of the Case (SOC) and in the 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant about what was needed to establish entitlement 
to service connection for COPD, for a cardiac disorder and 
for hypertension.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA medical records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
In a November 2002 written statement, the appellant declared 
that he understood the evidence needed, what evidence VA 
would attempt to get, what evidence VA had and what evidence 
he needed to furnish.  He also stated that he was not aware 
of any source of evidence relevant to the claims other than 
that which had already been identified.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, because the claims of 
service connection are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Because each of the 
appellant's claims for service connection is denied, no 
further notice is required in this case.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Certain chronic disabilities, including hypertension and 
valvular heart disease, may be presumed to have been incurred 
in service if they become manifest to a degree of 10 percent 
or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The appellant maintains that he currently suffers from COPD, 
hypertension and various cardiac disorders, including 
coronary artery disease and a mitral valve replacement, all 
of which are related to his active service.

Review of the appellant's service medical records reveals 
that the appellant underwent a service entrance examination 
in May 1966; the clinical examination was normal.  The 
appellant's chest x-ray was normal.  The appellant underwent 
a medical examination in March 1968; again the clinical 
findings were normal and the chest x-ray was negative.  The 
appellant underwent a service exit examination in February 
1972.  The clinical evaluation was normal and the chest x-ray 
was normal.  

The appellant submitted a VA Form 21-526 in April 2002; he 
reported having a heart attack and undergoing surgery in 
January 2002.  He also stated that during the prior 12 
months, his illness was unknown at the time.

Review of the appellant's VA medical treatment records 
reveals that he was seen in the emergency room in September 
2001 for shortness of breath.  He was noted to have a history 
of hypertension.  An October 2001 note includes a clinical 
assessment of COPD; the appellant was noted to be a long-time 
smoker.  There was some concern for superimposed cardiac 
disease.  A January 2002 cardiothoracic surgery note 
indicates that the appellant was in need of mitral valve 
repair surgery, as well as a coronary artery bypass.  An 
April 2003 note indicates that the appellant was currently 
diagnosed with COPD, hypertension and angina.

The appellant contends that he now suffers from a cardiac 
disorder and COPD as a result of his active service.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claimant does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not indicate that the 
appellant complained of any pulmonary, lung, heart or 
cardiovascular problems during service.  The evidence of 
record does not indicate that the appellant was ever 
diagnosed with, or treated for, any pulmonary or cardiac 
condition, including hypertension, while he was on active 
duty.  

The post-service medical evidence of record indicates that 
the appellant currently suffers from COPD, hypertension and 
angina and that he has undergone surgery for mitral valve and 
coronary artery pathology.  However, there is no competent 
medical evidence of record to directly relate the claimed 
problems to the appellant's military service.  The first 
mention of any pulmonary or cardiac problem occurs in 
September 2001 - twenty-nine years after the appellant's 
separation from service.  Therefore the hypertension and the 
mitral valve disease cannot be presumed to be incurred in 
service.   Furthermore, the absence of any evidence of any 
chronic or persistent symptoms of any one of these claimed 
disorders until years after his separation from service 
constitutes negative evidence tending to disprove the claim 
that the appellant incurred the COPD or the hypertension or 
any cardiac condition during his active service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed COPD, 
cardiac disorders and hypertension are not related to his 
active service.  While it is apparent that the appellant has 
been diagnosed with all of these conditions, the medical 
evidence of record as a whole supports the conclusion that 
there is no etiological relationship between the origin of 
any one of those conditions and service.  In the absence of 
any evidence tending to show continuity of symptomatology or 
a competent medical opinion as to a nexus between the claimed 
conditions and service, the Board finds that the 
preponderance of the evidence is against each one the 
appellant's claims of service connection.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  

The Board concludes that the evidence presented for and 
against the claims for COPD, any cardiac disorder and for 
hypertension- whether on a direct basis or a presumptive 
basis- is not in approximate balance such that a grant of any 
requested benefit is required by 38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for COPD is denied.

Service connection for a cardiac disorder, to include mitral 
valve pathology, coronary artery disease and angina, is 
denied.

Service connection for hypertension is denied.


REMAND

The appellant was in Vietnam from June 3, 1970 through April 
1971.  He served in the 557th Light Equipment Engineering 
Company.  VA treatment records reflect that the appellant has 
been diagnosed with PTSD.  The December 2002 PTSD intake 
report indicates that the appellant's Vietnam stressors 
included incoming fire, mines, snipers, ambushes, attacks and 
exposure to the deaths of others.  

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not indicate that the RO 
decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  It does not appear that the RO made any 
attempt to verify any incident described by the appellant by 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records (USASCRUR)).  
The appellant avers that he was subjected to enemy attacks, 
including mortar or rocket attacks.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant 
should be told to submit all pertinent 
evidence he has in his possession.

2.  The RO should also give the 
appellant opportunity to provide any 
additional details concerning 
stressors, particularly the time 
periods reflecting the occurrence of 
mortar or rocket attacks or other 
attacks; the locations of said attacks; 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the claim.  

3.  All VA inpatient records and all VA 
outpatient records relating to 
treatment of the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

4.  The RO should contact the appellant to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
psychiatric problems since 2002.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

5.  After the appellant's response 
regarding stressors is received, the RO 
should send a copy of the veteran's DD 214 
and service personnel records with his 
unit assignments and a copy of this remand 
to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, the RO 
should request unit histories and diaries 
for the months when the veteran alleged 
exposure to mortar or rocket attacks, for 
example, June 1970.  

6.  The RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

7.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arrive at a diagnosis.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  If there are no stressors, or if 
PTSD is not found, that matter should also 
be specifically set forth.

8.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

9.  Thereafter, the RO should 
readjudicate the PTSD service connection 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


